Title: To George Washington from Brigadier General Charles Scott, 13 November 1778
From: Scott, Charles
To: Washington, George


  
    Sir
    Near Bedford [N.Y.] Novr 13th 1778
  
The Comasary of Genl Borgoins army Is now at my Quarters on his way to Boston. I have detaind him untill Your Excellencys Pleasure is known, and have Forwarded the letters he b[e]ars by express.
  
  
  
  The Weather has been so bad that I hant been able to git any intellegence for Several days, the enemy are out this morning about two miles above Claps Tavern, with about 200 Horse. I cant Yet Learn their Disign, but incline to think they only Meant to Surprize one of our Horse Guards which they have not effected. I am Your Excellencys Obt Servant

  Chs Scott

